Citation Nr: 0840427	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO. 06-07 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. 
§ 1922(a) (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 denial of the benefit on appeal by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1. A claim for RH insurance was received from the veteran in 
June 2005.

2. The medical evidence shows the veteran has nonservice-
connected chronic myelogenous leukemia.

3. At the time of his June 2005 RH insurance application and 
thereafter, the veteran was not in "good health," as defined 
by VA criteria, due to his chronic myelogenous leukemia.


CONCLUSION OF LAW

Eligibility for RH insurance under 38 U.S.C.A. § 1922(a) has 
not been shown. 38 U.S.C.A. § 1922(a) (West 2002); 38 C.F.R. 
§ 8.0 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II). 

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit. The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated. VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims has held that the VCAA was not applicable where the 
outcome is controlled by the law, and the facts are not in 
dispute. Livesay v. Principi, 15 Vet App 165, 178 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

In this case, the veteran has chronic myelogenous leukemia 
which is not service connected. As will be explained in 
greater detail below, this undisputed fact renders him 
ineligible for RH insurance. Hence, the VCAA requirements are 
inapplicable.







Analysis of the Claim

The veteran contends that he is entitled to RH insurance 
because his chronic myelogenous leukemia is secondary to his 
service-connected diabetes mellitus. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board will deny the appeal. 

Under 38 U.S.C.A § 1922(a), RH insurance is available to:

1. Any person who is released from active military 
service, under other than dishonorable conditions on or 
after April 25, 1951 and;

2. Is found by VA to be suffering from a disability or 
disabilities for which compensation would be payable if 
10 percentum or more in degree and;

3. Except for which such person would be insurable 
according to the standards of good health established by 
VA; 

4. Upon application in writing made within two years 
from the date service-connection of such disability is 
determined by VA

38 U.S.C.A § 1922(a) (West 2002).

The veteran was honorably discharged from active service 
within the requisite time frame and he filed a timely 
application for RH insurance in June 2005, which is within 
two years of the grant of service connection for peripheral 
neuropathy of the legs - the last rating action upon which he 
prevailed. However, the veteran's claim fails upon the second 
and third prongs of the statutory requirements of 38 U.S.C.A 
§ 1922(a). 

Firstly, the veteran is not in receipt of service connection 
for chronic myelogenous leukemia, which therefore is not "a 
disability . . . for which compensation would be payable if 
10 percentum or more in degree." The record indicates that 
the veteran was granted service connection for laceration 
scars of the scalp, right flank, and thigh by rating decision 
in August 1971, which were assigned noncompensable ratings 
effective October 23, 1970. He was granted service connection 
for coronary artery disease and diabetes mellitus, type 2 by 
rating decision in January 2003; a 30 percent rating was 
assigned for coronary artery disease and a 20 percent rating 
for diabetes, each of which was effective on May 8, 2001. He 
was granted service connection for low back pain with history 
of sciatica by rating decision in April 2003, which was 
assigned a 10 percent rating effective April 24, 2002. A 
January 2004 rating decision granted service connection for 
diabetic sensory neuropathy, and a noncompensable evaluation 
was assigned effective May 8, 2001. A February 2005 rating 
decision granted service connection and a separate 10 percent 
evaluation for peripheral neuropathy of each leg, effective 
October 25, 2004. A total disability rating based on 
individual unemployment was granted by rating decision in May 
2005, effective October 25, 2004. 

According to a VA hematology follow-up evaluation in May 
2005, the assessment was chronic myelogenous leukemia in 
chronic phase. However, service connection for chronic 
myelogenous leukemia was denied by rating decision in October 
2005, and the veteran was notified of this action later in 
October 2005. He did not timely appeal.

Further, in order to be eligible for RH insurance, the 
veteran must be in "good health," excepting any service-
connected disabilities. The law requires that VA establish 
standards of good health to determine if the applicant is, 
from clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life. 38 U.S.C.A. 
§ 1922(a). The term "good health" means that the applicant 
is, from clinical or other evidence, free from any condition 
that would tend to weaken normal physical or mental 
functions, or shorten life. 38 C.F.R. § 8.0(a) (2008).

VA has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contain guidelines for evaluating applications for the 
various insurance programs administered by VA. "Good health" 
is determined by a system of numerical ratings used as a 
means of classifying or grouping applicants according to 
their state of health. Mortality debits for existing 
impairments are added and credits for favorable features are 
subtracted. The total of these numerically expressed debits 
and credits is the mortality ratio of the risk. Applications 
for RH insurance will be acceptable if nonservice-connected 
disabilities do not exceed 300 percent mortality. See M29-1, 
Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12d(1); 
38 C.F.R. § 8.0(b). An application will be rejected if an 
applicant is totally disabled because of a nonservice- 
connected disability. See M29-1, Part V, Chapter 1, Advanced 
Change 1-77, Paragraph 1.12(i).

According to the underwriting rating system, a veteran with 
chronic myelocytic leukemia is assigned the maximum "R" or 
"reject" rating. See M29-1, Part V, Leukemia (October 27, 
2003). See also The Merck Manual (15th ed., 1987, pp. 1183-
1186), Hematology and Oncology, The Leukemias ((Discussing 
chronic myelocytic (myeloid, myelogenous, granulocytic) 
leukemia as a disease in which there is an excessive 
production of granulocytes)). Chronic myelogenous leukemia is 
treated the same as chronic myelocytic leukemia and is also 
assigned an "R" rating.

If the non-service connected disability is classified in the 
underwriting manual as a straight out reject, the application 
must be rejected. See M29-1, Part V, Chapter 1, Advanced 
Change 1-77, Paragraph 1.12(i).7

As noted, despite the veteran's contention that he should be 
service connected for his chronic myelogenous leukemia, this 
disability was denied by rating decision in October 2005 and 
was not timely appealed. Apart from the lack of a qualifying 
service-connected disorder, the veteran has not met the 
standards of "good health" as established by the Secretary 
to qualify for RH insurance. Consequently, there is no 
reasonable doubt to resolve in the veteran's favor. 38 
U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

Eligibility for RH insurance under 38 U.S.C.A. § 1922(a) is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


